DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–3, 5, 6, 10 and 11 are pending in this application.
Claims 4 and 7–9 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 10/13/2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mr. James D. Hallenbeck (Reg. No. 63,561) on 12/4/2018.

The application has been amended as follows:

6.	(Currently Amended) A device data synchronization system for application data synchronization received through a communication network comprising:
	 a processor;
	 a loading module coupled to the processor, provided to download an email containing a data file, through protocols based on Push Email Synchronization, wherein the loading module utilizes an email client for downloading the email and the email client is configured to recognize emails containing the application data;
	 a processing module coupled to the processor, to:
	 process the data file using application specific instructions, wherein the processing comprises generating application data from the data file, wherein an application present on at least one target syncing device is capable of reading the generated application data, wherein generating the application data from the data file is assisted by auto activating a platform specific plug-in on the at least one target syncing device to sort incoming emails containing the data file; and
	 sending the application data to a device data storage, wherein the device data storage is accessible offline by a respective application to complete synchronization, wherein the device data storage is capable of receiving application data, verifying duplicates, maintain work-in progress as well as modified application data that is ready for uploading to a server to achieve the application data synchronization; and 


7.	(Canceled)

8.	(Canceled)
 Allowable Subject Matter
Claims 1–3, 5, 6, 10 and 11 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 





/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458